                                                                                                                                         Case 3:20-cv-07811-RS Document 93-2 Filed 07/21/21 Page 1 of 3




                                                                                                                                 1 ence abREES F. MORGAN (State Bar No. 229899)
                                                                                                                                   JONATHAN R. BASS (State Bar No. 75779)
                                                                                                                                 2 STAN ROMAN (State Bar No. 87652)
                                                                                                                                   MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                                                                                                                                 3 WILLIAM ABRAMOVITZ (State Bar No. 319385)
                                                                                                                                   COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                 4 One Montgomery Street, Suite 3000
                                                                                                                                   San Francisco, California 94104-5500
                                                                                                                                 5 Telephone: 415.391.4800
                                                                                                                                   Facsimile: 415.989.1663
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 Email:     ef-rfm@cpdb.com
                                                                                                                                              ef-jrb@cpdb.com
                                                                                                                                 7            ef-sgr@cpdb.com
                                                                                                                                              ef-msc@cpdb.com
                                                                                                                                 8            ef-wia@cpdb.com

                                                                                                                                 9 Attorneys for Claimants
                                                                                                                                   First 100, LLC, 1st One Hundred Holdings, LLC
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 and Battle Born Investments Company, LLC
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11
                                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                                12
                                                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                13
                                                                                                                                                                          SAN FRANCISCO DIVISION
                                                                                                                                14

                                                                                                                                15
                                                                                                                                     UNITED STATES OF AMERICA,                         Case No. 3:20-cv-07811-RS
                                                                                                                                16
                                                                                                                                                         Plaintiff,
                                                                                                                                17                                                     DECLARATION OF MARI SAHAKYAN
                                                                                                                                               v.                                      CLIFFORD IN SUPPORT OF
                                                                                                                                18                                                     STIPULATION TO EXTEND TIME TO
                                                                                                                                   Approximately 69,370 Bitcoin (BTC), Bitcoin         RESPOND TO MOTION TO STRIKE
                                                                                                                                19 Gold (BTG), Bitcoin SV (BSV), and Bitcoin           THE CLAIMS OF CLAIMANTS BATTLE
                                                                                                                                   Cash (BCH) seized from                              BORN INVESTMENTS COMPANY, LLC,
                                                                                                                                20 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,                 FIRST 100, LLC AND 1ST ONE
                                                                                                                                                                                       HUNDRED HOLDINGS, LLC
                                                                                                                                21                       Defendant.

                                                                                                                                22                                                     The Hon. Richard Seeborg
                                                                                                                                   First 100, LLC, 1st One Hundred Holdings,
                                                                                                                                23 LLC, and Battle Born Investments Company,           Trial Date:         None Set
                                                                                                                                   LLC,
                                                                                                                                24
                                                                                                                                                 Claimants.
                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                     18906.001 4822-4803-4035.1            -1-                   Case No. 3:20-cv-07811-RS
                                                                                                                                        DECLARATION OF MARI SAHAKYAN CLIFFORD IN SUPPORT OF STIPULATION TO EXTEND
                                                                                                                                                          TIME TO RESPOND TO MOTION TO STRIKE
                                                                                                                                         Case 3:20-cv-07811-RS Document 93-2 Filed 07/21/21 Page 2 of 3




                                                                                                                                 1                                DECLARATION OF MARI SAHAKYAN CLIFFORD

                                                                                                                                 2             I, Mari Sahakyan Clifford, declare as follows:

                                                                                                                                 3             1.        I am an attorney duly admitted to practice before this Court. I am an associate with

                                                                                                                                 4 Coblentz Patch Duffy & Bass LLP, attorneys of record for Claimants First 100, LLC, 1st One

                                                                                                                                 5 Hundred Holdings, LLC and Battle Born Investments Company, LLC. I have personal knowledge
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 of the facts stated herein, and if called upon to do so, I could and would personally and

                                                                                                                                 7 competently testify to them.

                                                                                                                                 8             2.        On July 13, 2021, Coblentz Patch Duffy & Bass LLP was retained as counsel by

                                                                                                                                 9 Claimants First 100, LLC, 1st One Hundred Holdings, LLC, and Battle Born Investments
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 Company, LLC (“Claimants”).
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11             3.        On July 13, 2021, the same day counsel was retained to represent Claimants,

                                                                                                                                12 Plaintiff filed a Motion to Strike the Claims of Claimants (hereinafter the “Motion”).

                                                                                                                                13             4.        On July 15, 2021, Claimants’ counsel contacted Plaintiff and asked to meet and

                                                                                                                                14 confer about the Motion briefing schedule. That same day, counsels held a telephonic conference.

                                                                                                                                15 At the meeting, Claimants’ counsel explained that they were reaching out to request an extension

                                                                                                                                16 for filing the opposition to the Motion and would offer a similar extension to Plaintiffs to file their

                                                                                                                                17 reply.

                                                                                                                                18             5.        The extension for Claimants to file a response is necessary because Claimants’

                                                                                                                                19 counsel was only recently retained and requires additional time to become acquainted with the

                                                                                                                                20 facts of the case in order to competently and thoroughly brief its response to the Motion.

                                                                                                                                21             6.        Later that same day, Plaintiff sent an email offering a two-week extension.

                                                                                                                                22 Claimants accepted Plaintiff’s offer.

                                                                                                                                23             7.        Counsel has reviewed the case docket and can confirm there have been no previous

                                                                                                                                24 time modifications in this case relating to Claimants’ claims.

                                                                                                                                25             8.        The requested modifications would have a minimal effect on the schedule of the

                                                                                                                                26 case as there is currently no Case Management and Scheduling Order in this matter nor a set trial

                                                                                                                                27 date. The extension does not affect any current deadlines or hearing dates beyond Claimants’

                                                                                                                                28
                                                                                                                                     18906.001 4822-4803-4035.1            -2-                   Case No. 3:20-cv-07811-RS
                                                                                                                                        DECLARATION OF MARI SAHAKYAN CLIFFORD IN SUPPORT OF STIPULATION TO EXTEND
                                                                                                                                                          TIME TO RESPOND TO MOTION TO STRIKE
                                                                                                                                         Case 3:20-cv-07811-RS Document 93-2 Filed 07/21/21 Page 3 of 3




                                                                                                                                 1 deadline to file a response to the Motion, Plaintiff’s deadline to file a reply, and an approximately

                                                                                                                                 2 three-week delay of the hearing date.

                                                                                                                                 3             I declare under penalty of perjury under the laws of the United States of America that the

                                                                                                                                 4 foregoing is true and correct.

                                                                                                                                 5             Executed on this 21st day of July, 2021, at San Francisco, California.
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6

                                                                                                                                 7                                                                 /s/ Mari Sahakyan Clifford
                                                                                                                                                                                                 MARI SAHAKYAN CLIFFORD
                                                                                                                                 8

                                                                                                                                 9
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11

                                                                                                                                12

                                                                                                                                13

                                                                                                                                14

                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                     18906.001 4822-4803-4035.1        -3-                  Case No. 3:20-cv-07811-RS
                                                                                                                                     DECLARATION OF MARI SAHAKYAN CLIFFORD IN SUPPORT OF STIPULATION TO EXTEND
                                                                                                                                                       TIME TO RESPOND TO MOTION TO STRIKE
